   

Certificate Number: 0653 1-MN-CC-03 1992566

R000

 
     

  
     

CERTIFICATE OF COUNSELING

 
  

I CERTIFY that on December 5, 2018, at 1:07 o'clock PM CST, Loreal R Loftus
received from Allen Credit and Debt Counseling Agency, an agency approved
pursuant to [1 U.S.C. § 111 to provide credit counseling in the District of
Minnesota, an individual [or group] briefing that complied with the provisions of

11 U.S.C. §§ 109(h) and 111.

          
      
      
 

A debt repayment plan was not prepared. If a debt repayment plan was prepared, a
copy of the debt repayment plan is attached to this certificate.

  
  

This counseling session was conducted by internet.

 
        

 

 
 

Date: December 5, 2018 By: /s/Evangelina Gunn

   
 
 

 

 
 
  

Name: Evangelina Gunn

   

Title: Counselor

      

* Individuals who wish to file a bankruptcy case under title 11 of the United States Bankruptcy
Code are required to filé with the United States Bankruptcy Court a completed certificate of
counseling from the nonprofit budget and credit counseling agency that provided the individual
the counseling services and a copy of the debt repayment plan, if any, developed through the
credit counseling agency. See 11 U.S.C. §§ 109(h) and 521(b).

  
 
  
     
 
 
 
